UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	October 31, 2016 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 10/31/16 (Unaudited) COMMON STOCKS (96.5%) (a) Shares Value Aerospace and defense (4.8%) BWX Technologies, Inc. 390 $15,296 General Dynamics Corp. 439 66,175 L-3 Communications Holdings, Inc. 139 19,035 Northrop Grumman Corp. 576 131,904 Raytheon Co. 923 126,091 Air freight and logistics (1.8%) United Parcel Service, Inc. Class B 1,269 136,747 Airlines (0.4%) Southwest Airlines Co. 682 27,314 Banks (4.9%) Associated Banc-Corp. 254 5,156 PNC Financial Services Group, Inc. (The) 1,148 109,749 Popular, Inc. (Puerto Rico) 466 16,916 SunTrust Banks, Inc. 855 38,672 TCF Financial Corp. 817 11,683 U.S. Bancorp 1,093 48,923 Wells Fargo & Co. 2,640 121,466 Western Alliance Bancorp (NON) 275 10,274 Beverages (0.3%) Constellation Brands, Inc. Class A 58 9,693 PepsiCo, Inc. 96 10,291 Capital markets (1.3%) Bank of New York Mellon Corp. (The) 979 42,361 Intercontinental Exchange, Inc. 160 43,262 MSCI, Inc. 123 9,863 Chemicals (0.9%) Ashland Global Holdings, Inc. 123 13,743 Scotts Miracle-Gro Co. (The) Class A 147 12,949 Sherwin-Williams Co. (The) 170 41,626 Commercial services and supplies (1.3%) Waste Management, Inc. 1,457 95,667 Communications equipment (3.7%) Cisco Systems, Inc. 5,460 167,513 Juniper Networks, Inc. 3,235 85,210 Motorola Solutions, Inc. 323 23,443 Consumer finance (1.6%) Ally Financial, Inc. 1,108 20,022 Capital One Financial Corp. 655 48,496 Discover Financial Services 910 51,260 Containers and packaging (1.5%) Avery Dennison Corp. 652 45,503 Bemis Co., Inc. 331 16,126 Berry Plastics Group, Inc. (NON) 344 15,050 Crown Holdings, Inc. (NON) 355 19,259 Sonoco Products Co. 275 13,830 Distributors (0.1%) Pool Corp. 109 10,091 Diversified consumer services (0.3%) ServiceMaster Global Holdings, Inc. (NON) 655 23,442 Diversified financial services (1.4%) Berkshire Hathaway, Inc. Class B (NON) 466 67,244 Voya Financial, Inc. 1,260 38,493 Diversified telecommunication services (2.8%) AT&T, Inc. 1,270 46,723 Verizon Communications, Inc. 3,379 162,530 Electric utilities (3.2%) American Electric Power Co., Inc. 760 49,278 Eversource Energy 325 17,895 Great Plains Energy, Inc. 551 15,670 PG&E Corp. 1,196 74,296 Southern Co. (The) 1,251 64,514 Westar Energy, Inc. 299 17,139 Electronic equipment, instruments, and components (0.4%) Fitbit, Inc. Class A (NON) (S) 2,093 27,753 Energy equipment and services (2.4%) Dril-Quip, Inc. (NON) 112 5,320 FMC Technologies, Inc. (NON) 967 31,205 Schlumberger, Ltd. 1,816 142,066 Equity real estate investment trusts (REITs) (2.2%) Brandywine Realty Trust (R) 479 7,425 Corporate Office Properties Trust (R) 272 7,260 Equity Commonwealth (NON) (R) 405 12,235 Equity Lifestyle Properties, Inc. (R) 126 9,556 Equity One, Inc. (R) 270 7,695 Equity Residential Trust (R) 600 37,050 Highwoods Properties, Inc. (R) 247 12,259 Liberty Property Trust (R) 297 12,008 Macerich Co. (The) (R) 223 15,784 Post Properties, Inc. (R) 125 8,224 Public Storage (R) 32 6,839 Regency Centers Corp. (R) 241 17,369 Retail Properties of America, Inc. Class A (R) 412 6,415 Weingarten Realty Investors (R) 188 6,807 Food and staples retail (2.4%) CVS Health Corp. 1,163 97,808 Sysco Corp. 1,599 76,944 US Foods Holding Corp. (NON) 160 3,616 Food products (2.3%) General Mills, Inc. 1,310 81,194 Hershey Co. (The) 867 88,833 Health-care equipment and supplies (1.3%) C.R. Bard, Inc. 143 30,985 Intuitive Surgical, Inc. (NON) 102 68,552 Health-care providers and services (3.9%) AmerisourceBergen Corp. 416 29,253 DaVita Inc. (NON) 749 43,906 McKesson Corp. 604 76,811 UnitedHealth Group, Inc. 971 137,231 Hotels, restaurants, and leisure (2.1%) Aramark 262 9,754 Hyatt Hotels Corp. Class A (NON) 274 13,916 McDonald's Corp. 1,132 127,429 Vail Resorts, Inc. 33 5,262 Household products (2.3%) Church & Dwight Co., Inc. 384 18,532 Clorox Co. (The) 71 8,521 Colgate-Palmolive Co. 1,337 95,408 Kimberly-Clark Corp. 107 12,242 Procter & Gamble Co. (The) 426 36,977 Industrial conglomerates (1.6%) Carlisle Cos., Inc. 114 11,953 Honeywell International, Inc. 969 106,280 Insurance (3.3%) Aflac, Inc. 547 37,672 Alleghany Corp. (NON) 14 7,227 Allstate Corp. (The) 206 13,987 American Financial Group, Inc. 129 9,611 Aspen Insurance Holdings, Ltd. 297 14,330 Assured Guaranty, Ltd. 296 8,847 Everest Re Group, Ltd. 124 25,236 Hanover Insurance Group, Inc. (The) 75 5,714 Marsh & McLennan Cos., Inc. 855 54,198 Reinsurance Group of America, Inc. 156 16,826 Travelers Cos., Inc. (The) 464 50,196 Internet software and services (4.4%) Alphabet, Inc. Class A (NON) 252 204,095 CommerceHub, Inc. Ser. C (NON) 483 7,269 eBay, Inc. (NON) 3,983 113,555 IT Services (5.8%) Amdocs, Ltd. 527 30,803 Automatic Data Processing, Inc. 1,340 116,660 Broadridge Financial Solutions, Inc. 382 24,700 CoreLogic, Inc. (NON) 336 14,300 Fiserv, Inc. (NON) 692 68,148 Genpact, Ltd. (NON) 504 11,587 Paychex, Inc. 1,810 99,912 Vantiv, Inc. Class A (NON) 1,210 70,616 Leisure products (0.7%) Hasbro, Inc. 606 50,546 Life sciences tools and services (2.3%) Agilent Technologies, Inc. 573 24,966 Charles River Laboratories International, Inc. (NON) 118 8,954 Thermo Fisher Scientific, Inc. 851 125,123 VWR Corp. (NON) 206 5,667 Waters Corp. (NON) 52 7,235 Machinery (0.4%) Allison Transmission Holdings, Inc. 1,025 30,022 Media (3.0%) CBS Corp. Class B (non-voting shares) 872 49,373 Comcast Corp. Class A 812 50,198 Interpublic Group of Cos., Inc. (The) 1,563 34,996 John Wiley & Sons, Inc. Class A 153 7,895 Madison Square Garden Co. (The) Class A (NON) 30 4,965 News Corp. Class B 418 5,183 Omnicom Group, Inc. 48 3,831 Twenty-First Century Fox, Inc. 2,634 69,195 Metals and mining (0.2%) Reliance Steel & Aluminum Co. 225 15,476 Mortgage real estate investment trusts (REITs) (2.2%) AGNC Investment Corp. (R) 3,701 74,242 Annaly Capital Management, Inc. (R) 3,391 35,131 Chimera Investment Corp. (R) 1,492 23,380 MFA Financial, Inc. (R) 1,904 13,918 Two Harbors Investment Corp. (R) 1,912 15,927 Multi-utilities (0.3%) NiSource, Inc. 829 19,283 Multiline retail (1.2%) Dollar General Corp. 1,269 87,675 Oil, gas, and consumable fuels (3.6%) Exxon Mobil Corp. 2,715 226,214 Phillips 66 404 32,785 World Fuel Services Corp. 248 9,982 Personal products (0.1%) Coty, Inc. Class A (NON) 292 6,713 Pharmaceuticals (6.0%) Johnson & Johnson 1,884 218,525 Merck & Co., Inc. 1,125 66,060 Pfizer, Inc. 5,222 165,590 Semiconductors and semiconductor equipment (2.5%) Applied Materials, Inc. 3,336 97,011 Texas Instruments, Inc. 1,252 88,704 Software (1.6%) Intuit, Inc. 383 41,647 Microsoft Corp. 726 43,502 Synopsys, Inc. (NON) 511 30,307 Specialty retail (3.6%) AutoZone, Inc. (NON) 123 91,286 Home Depot, Inc. (The) 134 16,349 Lowe's Cos., Inc. 1,435 95,643 TJX Cos., Inc. (The) 848 62,540 Technology hardware, storage, and peripherals (1.3%) Apple, Inc. 819 92,989 Textiles, apparel, and luxury goods (0.3%) Carter's, Inc. 149 12,865 PVH Corp. 117 12,517 Tobacco (2.2%) Altria Group, Inc. 2,365 156,374 Philip Morris International, Inc. 39 3,761 Water utilities (0.3%) American Water Works Co., Inc. 327 24,211 Total common stocks (cost $6,728,769) PURCHASED OPTIONS OUTSTANDING (3.0%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-17/$183.00 $8,002 $51,542 SPDR S&P rust (Put) Sep-17/180.00 8,278 44,426 SPDR S&P rust (Put) Aug-17/183.00 8,454 43,499 SPDR S&P rust (Put) Jul-17/180.00 8,235 34,738 SPDR S&P rust (Put) Jun-17/175.00 8,173 25,124 SPDR S&P rust (Put) May-17/177.00 8,568 21,710 Total purchased options outstanding (cost $308,097) SHORT-TERM INVESTMENTS (3.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.74% (d) (AFF) 25,200 $25,200 Putnam Short Term Investment Fund 0.50% (AFF) 61,986 61,986 State Street Institutional Liquid Reserves Fund Trust Class 0.38% (P) 190,000 190,000 Total short-term investments (cost $277,186) TOTAL INVESTMENTS Total investments (cost $7,314,052) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $8,487) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-16/$220.50 $7,502 $2,101 SPDR S&P rust (Call) Nov-16/220.50 7,502 1,616 SPDR S&P rust (Call) Nov-16/221.00 7,533 497 SPDR S&P rust (Call) Nov-16/221.00 7,504 37 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. baskets 22 $— 12/16/16 (3 month USD-LIBOR-BBA plus 0.37%) A basket (CGPUTQL2) of common stocks $(31,155) Total $— Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $7,437,976. (b) The aggregate identified cost on a tax basis is $7,344,839, resulting in gross unrealized appreciation and depreciation of $636,485 and $306,294, respectively, or net unrealized appreciation of $330,191. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC * $59,400 $149,850 $184,050 $39 $25,200 Putnam Short Term Investment Fund ** 337,935 343,261 619,210 93 61,986 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $25,200, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $23,868. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $39,566 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,616 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $844,951 $— $— Consumer staples 706,907 — — Energy 447,572 — — Financials 1,090,282 — — Health care 1,008,858 — — Industrials 766,484 — — Information technology 1,459,724 — — Materials 193,562 — — Real estate 166,926 — — Telecommunication services 209,253 — — Utilities 282,286 — — Total common stocks — — Purchased options outstanding — 221,039 — Short-term investments 251,986 25,200 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(4,251) $— Total return swap contracts — (31,155) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $221,039 $35,406 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Deutsche Bank AG JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— Purchased options# 43,499 111,404 — 66,136 221,039 Total Assets $43,499 $111,404 $— $66,136 $221,039 Liabilities: OTC Total return swap contracts*# — 31,155 — — 31,155 Written options# — 497 1,616 2,138 4,251 Total Liabilities $— $31,652 $1,616 $2,138 $35,406 Total Financial and Derivative Net Assets $43,499 $79,752 $(1,616) $63,998 $185,633 Total collateral received (pledged)##† $— $79,752 $— $40,000 Net amount $43,499 $— $(1,616) $23,998 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: December 27, 2016
